            Case 1:20-cv-00746-DAD-SAB Document 22 Filed 01/27/21 Page 1 of 1


 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                                   EASTERN DISTRICT OF CALIFORNIA
 6

 7   AGAJANIAN, INC.,                                     Case No. 1:20-cv-00746-NONE-SAB

 8                    Plaintiff,                          ORDER VACATING ALL DATES AND
                                                          MATTERS AND DIRECTING CLERK OF
 9           v.                                           COURT TO CLOSE CASE AND ADJUST
                                                          THE DOCKET TO REFLECT
10   NATIONWIDE AGRIBUSINESS                              VOLUNTARY DISMISSAL PURSUANT TO
     INSURANCE NAIC,                                      RULE 41(a) OF THE FEDERAL RULES OF
11                                                        CIVIL PROCEDURE
                      Defendant.
12                                                        (ECF No. 20)

13          On January 26, 2021, a stipulation was filed dismissing this action without prejudice and

14 with each party to bear its own costs and fees. In light of the stipulation of the parties, this action

15 has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688,

16 692 (9th Cir. 1997), and has been dismissed without prejudice and without an award of costs or

17 attorneys’ fees.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1.      All pending dates and matters are VACATED; and

20          2.      the Clerk of the Court is HEREBY DIRECTED to assign a district judge to this

21                  case for the purpose of closing the case and then to adjust the docket to reflect

22                  voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:        January 26, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
